BYRD, J.
1. It isYapparent, from the record, that the “judgment ” vacated by the decree of the probate court is the entry made on the 20th day of February, 1867, which ordered that an execution issue against the appellee “personally,” and the execution which was quashed is the one issued under this order.
*436We do not think that the action of the probate court excepted to and appealed from, went beyond the extent indicated.
There is no statutory enactments which authorized such an order or such an execution on it, in such a case as this. The court, therefore, committed no error in setting aside such “judgment,” and the execution which issued thereon.
These being the only questions raised by the assignments of error, the decree of the probate court appealed from must be affirmed.